      Case 1:20-cv-03065-JTR     ECF No. 19   filed 02/17/21   PageID.1664 Page 1 of 2

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 1                                                                   Feb 17, 2021
 2                                                                       SEAN F. MCAVOY, CLERK



 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     JUAN H.,                                      No. 1:20-CV-3065-JTR
 8
 9                      v.                         ORDER GRANTING STIPULATED
10                                                 MOTION FOR REMAND
     ANDREW M. SAUL,                               PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 18.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Jordan D. Goddard represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 7. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 18, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Administrative Law Judge (ALJ) shall take any necessary
27   steps to develop the record, including obtaining consultative examinations, offer
28   Plaintiff the opportunity for a new hearing, and issue a new decision. The ALJ is

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03065-JTR     ECF No. 19    filed 02/17/21   PageID.1665 Page 2 of 2




 1   further directed to: (1) reevaluate the opinion evidence, including the opinions of
 2   N.K. Marks, Ph.D., and Aaron Burdge, Ph.D.; (2) reevaluate Plaintiff’s subjective
 3   complaints; (3) reevaluate the nature and severity of Plaintiff’s mental impairments
 4   using the psychiatric review technique; and (4) reassess Plaintiff’s residual
 5   functional capacity and how the limitations affect his occupational base. The ALJ
 6   may obtain medical or vocational expert evidence if warranted.
 7         2.     Judgment shall be entered for PLAINTIFF.
 8         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 9   STRICKEN AS MOOT.
10         4.     An application for attorney fees and costs may be filed by separate
11   motion.
12         The District Court Executive is directed to enter this Order, forward copies
13   to counsel, and CLOSE THE FILE.
14         DATED February 17, 2021.
15
16                                _____________________________________
                                            JOHN T. RODGERS
17                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
